We are of the opinion that the application for a writ of mandate should be denied. Our action is not to be taken, however, as indicating an opinion that the provisions of the Soldiers and Sailors Relief Act of March 8, 1918, providing for a stay of proceedings prior to judgment, are applicable to actions commenced prior to the passage of the act. We are not prepared to hold that the superior court was guilty of any abuse of discretion in refusing to proceed with the trial of the action at this time, in view of the showing made as to the necessary absence of the defendant, entirely independent of the provisions of the act referred to. In the event of such a change in the existing conditions as would make further refusal to proceed with the trial an abuse of discretion, another application may be made to the superior court.
The application for a writ of mandate is denied.